Citation Nr: 0532306	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1956.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the claim of entitlement 
to service connection for a nervous condition.  

This case was previously before the Board.  In June 2004, the 
Board remanded the issue for additional development.  The 
requested development has been accomplished.  Consequently, 
the Board will proceed to the merits of the veteran's claim.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the veteran's claim has been accomplished.  

2.  The record does not contain medical evidence of a current 
nervous condition.  

3.  The veteran does not have a psychiatric disorder, to 
include a nervous condition that was incurred in or 
aggravated by service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

In June 2002, VA received the veteran's claim of entitlement 
to service connection for a nervous condition.  By rating 
decision, dated in July 2002, the RO denied the veteran's 
service connection claim.  Through various actions, the 
veteran perfected his appeal before the Board.  

The August 2002 statement of the case provided with veteran 
with the law pertaining to VCAA.  In August 2003 
correspondence, the RO explained in detail the requirements 
of VCAA and VA's duty to assist the veteran in substantiating 
the claim.  

In June 2004, the Board remanded the issue of entitlement to 
service connection for further development.  Specifically, 
the Board instructed the RO, via the Appeals Management 
Center (AMC), to obtain additional records from A VA 
facility.  A review of the claims file indicated that a 
search of the records was conducted and a response was 
obtained.  Therefore, the Board determines that the RO has 
accomplished the requested development.  

There is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board notes that there is no indication that the veteran 
or his representative have identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  Consequently, the Board will proceed 
to the merits of the veteran's claim.  

Factual Background

The veteran served on active duty from November 1952 to 
November 1956.  The DD Form 214 listed Aircraft Mechanic as 
his Military Occupational Specialty (MOS).  

Service medical records showed that on examination for 
enlistment purposes, the veteran did not suffer from a 
psychiatric disorder.  The medical records were completely 
negative for complaints of, or treatment for, any psychiatric 
disorder.  On examination for the purpose of discharge, the 
veteran did not suffer from a psychiatric disorder.  

Post service, the veteran was hospitalized at the VA hospital 
from January 1973 to June 1973 for treatment of schizophrenia 
with alcoholism, chronic.  The discharge summary revealed 
that the veteran was hospitalized 3 times in the past.  

The veteran was hospitalized at a VA hospital from August 
1978 to September 1979 for habitual excessive drinking.  
While confined, it was determined that the veteran was 
competent for VA purposes.  He was not psychotic, suicidal, 
or homicidal.  The diagnosis was chronic alcoholism and 
habitual excessive drinking.  

The VA treatment records, dated from August 2001 to June 
2002, showed that the veteran was treated for several medical 
conditions.  The medical records did not show treatment for, 
or complaints of, a psychiatric disorder.  

In July 2002, the RO determined that entitlement to service 
connection for a psychiatric disorder was not warranted 
because the evidence did not show that the veteran incurred a 
psychiatric disorder in service, or within any presumptive 
period.  

On VA examination, dated in February 2003, the veteran 
related that he had never been hospitalized for any 
psychiatric problems, and he was never provided psychiatric 
counseling or care until approximately nine months prior to 
the examination, when he presented to the VA Medical Center 
(VAMC) in West Roxbury for complaints of insomnia.  Since 
that time he has taken medication for an inability to sleep.  
The diagnosis was insomnia, not otherwise specified, mild.  
In summary, the examiner noted that the veteran's insomnia 
appeared mild, and did not appear to be related to service.  

The VA treatment records, dated through February 2004, showed 
that the veteran was primarily treated for a disorder 
unrelated to this claim.  

In June 2004, the Board remanded the case in order to obtain 
medical treatment records from the VA Hospital (VAH) in 
Bedford, Massachusetts, for association with veteran's claims 
file.  In September 2004, the AMC received documentation that 
a search was conducted, and the response stated that the 
facility did not have any of the records that were requested.  


Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis will be 
accepted as showing pre-service origin.  38 C.F.R. § 3.303(c) 
(2005).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

IV.  Analysis

The veteran argues that he is entitled to service connection 
for a psychiatric disorder because he suffered from a 
psychiatric disorder that began in service.  

The service medical records are silent for signs of or 
treatment for a psychiatric disorder..  

Post-service medical records showed that initially, the 
veteran was diagnosed with schizophrenia, with chronic 
alcoholism.  A longitudinal review of the post-service 
medical records showed that the veteran was hospitalized for 
habitual excessive drinking and treatment of alcoholism.  
There is no current diagnosis of an acquired psychiatric 
disorder.

The veteran has not submitted any other evidence showing, or 
tending to show, that he currently suffers from a psychiatric 
disorder that began as a result of military service.  The 
veteran's contentions are acknowledged.  While the veteran is 
competent to comment on the symptomatology he has 
experienced, without medical expertise or training, he is not 
competent to offer a medical opinion as to the diagnosis or 
etiology of a psychiatric disorder.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (lay persons are not competent to render 
medical opinions).  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's claim and the 
benefit-of-the-doubt rule is inapplicable.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


